[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                          FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                      AUG 18, 2011
                                        No. 10-14877                   JOHN LEY
                                   Non-Argument Calendar                 CLERK
                                 ________________________
                           D.C. Docket No. 8:09-cr-00457-SCB-AEP-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                  versus

SHAWN EDWARD WILLIAMS,
a.k.a. Sean Williams,
a.k.a. Shaun E. Williams,
a.k.a. Shaun Williams,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 18, 2011)

Before CARNES, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Shawn Williams appeals his 188-month total sentence for being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1), and

possession of an unregistered firearm, in violation of 26 U.S.C. §§ 5841, 5861(d),

and 5871. On appeal, Williams’ sole contention is that the district court erred in

concluding that his prior Florida conviction for resisting an officer with violence

constituted a predicate “violent felony” for purposes of applying the Armed Career

Criminal Act, 18 U.S.C. § 924(e) (ACCA). That contention is foreclosed by our

decision in United States v. Nix, 628 F.3d 1341, 1342 (11th Cir. 2010), which is

directly on point going the other way.

      Williams’ argument that the Supreme Court’s decision in Sykes v. United

States, 131 S.Ct. 2267 (2011), overruled our Nix decision is unpersuasive. In the

Sykes case, the Supreme Court held that the Indiana crime of knowing and

intentional flight from a law enforcement officer was indeed a “violent felony” for

ACCA purposes. That holding is entirely consistent with our holding in Nix that a

Florida conviction for resisting an officer is a “violent felony” for ACCA

purposes.

      AFFIRMED.




                                          2